EXHIBIT 10.1

 

Sherwood Brands, Inc.

 

THIRD AMENDMENT AND MODIFICATION TO
LOAN AND SECURITY AGREEMENT

 

THIS THIRD AMENDMENT AND MODIFICATION TO LOAN AND SECURITY AGREEMENT (the
“Amendment”) is made this 7th day of April, 2003, by and among SHERWOOD BRANDS
OF VIRGINIA, LLC (“VA”), SHERWOOD BRANDS, LLC (“MD”), SHERWOOD BRANDS OF RI,
INC. (“RI”), ASHER CANDY ACQUISITION CORPORATION (“Asher”), SHERWOOD BRANDS,
INC. (“Guarantor”) and WACHOVIA BANK, NATIONAL ASSOCIATION, formerly known as
First Union National Bank (the “Lender”).  VA, MD, RI and Asher are referred to
collectively as “Borrowers” or each as a “Borrower”.

 

BACKGROUND

 

A.                                   Borrowers and Lender entered into that
certain Loan and Security Agreement dated June 12, 2001 (as amended by that
certain First Amendment and Modification to Loan and Security Agreement dated
April 30, 2002, that certain Second Amendment and Modification to Loan and
Security Agreement dated September 5, 2003 and as the same may be further
amended from time to time, the “Loan Agreement”).

 

B.                                     Borrowers and Lender desire to further
amend the Loan Agreement in accordance with the terms and conditions set forth
below.

 

NOW, THEREFORE, intending to be legally bound hereby, the parties hereto agree
as follows:

 

1.                                       Restricted Use of Revolving Loans. 
From and after the date hereof, Revolving Loans shall no longer be available to
Borrowers for Capital Expenditures.

 

2.                                       Permitted Out-of Formula Amount.


 


(A)                                  DURING THE PERIOD COMMENCING ON THE DATE
THE PROCEEDS OF THE NEW FINANCING (AS DEFINED BELOW) ARE APPLIED TO THE
OUTSTANDING REVOLVING LOANS THROUGH AND INCLUDING MAY 31, 2003 ONLY, IN ADDITION
TO THE SUMS OTHERWISE AVAILABLE TO BORROWERS AS REVOLVING LOANS SUPPORTED BY THE
BORROWING BASE, BORROWERS MAY BORROW AN ADDITIONAL AMOUNT EQUAL TO THREE HUNDRED
THOUSAND DOLLARS ($300,000.00) (THE “PERMITTED OUT-OF-FORMULA AMOUNT”) AS
REVOLVING LOANS.


 


(B)                                 COMMENCING ON JUNE 1, 2003 AND AT ALL TIMES
THEREAFTER, NO PERMITTED OUT-OF-FORMULA AMOUNT SHALL BE AVAILABLE TO BORROWERS.


 


(C)                                  NOTWITHSTANDING ANYTHING IN THIS AMENDMENT
TO THE CONTRARY, IN NO EVENT WILL THE SUM OF THE (I) REVOLVING LOANS AND LETTERS
OF CREDIT SUPPORTED BY THE BORROWING BASE, PLUS (II)REVOLVING LOANS AND LETTERS
OF CREDIT SUPPORTED BY THE APPLICABLE PERMITTED OUT-OF-FORMULA AMOUNT, EXCEED
THE MAXIMUM REVOLVING CREDIT, LESS ANY RESERVES.


 


3.                                       NEW FINANCING.


 


(A)                                  ON OR BEFORE THE DATE HEREOF, BORROWERS
SHALL CLOSE UNDER AND RECEIVE THE PROCEEDS OF A FINANCING (THE “NEW FINANCING”)
FROM A SOURCE OTHER THAN LENDER, WHICH NEW FINANCING SHALL PROVIDE NET CASH TO
BORROWERS IN AN AMOUNT EQUAL TO THREE HUNDRED FIFTY THOUSAND DOLLARS
($350,000.00).  ALL OF THE

 

--------------------------------------------------------------------------------


 

proceeds of the New Financing shall be used by Borrowers on the date received to
pay a portion of the outstanding Revolving Loans.

 


(B)                                 THE NEW FINANCING SHALL NOT BE SECURED BY
ANY ASSETS OF ANY BORROWERS AND THE PARTY EXTENDING THE NEW FINANCING MUST ENTER
INTO A LETTER AGREEMENT REGARDING THE SUBORDINATION OF THE NEW FINANCING, IN
FORM AND CONTENT AS SHALL BE SATISFACTORY TO LENDER (THE “LETTER”).  IN ADDITION
TO THE FOREGOING, THE NEW FINANCING MUST OTHERWISE BE ON TERMS AND CONDITIONS
SATISFACTORY TO LENDER.


 


4.                                       AUDITS AND EXAMINATIONS.  SECTION 5 OF
THE LOAN AGREEMENT IS HEREBY AMENDED BY ADDING THE FOLLOWING SECTION:


 

“5.9A                 Field Examinations.  From time to time, as requested by
Lender, but in not event less than four (4) times per calendar year, Borrowers
shall provide Lender, or its designee, complete access to the Collateral and all
of Borrowers’ facilities, books and records for the purpose of conducting audits
or examinations of such Collateral, facilities, books and records as Lender or
its designees may deem necessary.  Borrowers agree to cooperate with Lender with
respect to any such audits or examinations conducted by Lender or its designee
pursuant to this Section 5.9A.  Any such audit or examination conducted shall be
at Borrowers’ cost and expense.”

 


5.                                       INTEREST.


 


(A)                                  INTEREST ON REVOLVING LOANS.  SECTION
10.5(A) OF THE LOAN AGREEMENT IS HEREBY DELETED AND REPLACED WITH THE FOLLOWING:


 

“10.5                     Interest/Fees:

 

(a)                                  For each fiscal quarter of Borrowers
following a fiscal quarter during which the Fixed Charge Coverage Ratio was less
than 1.75 to 1.0, the Applicable Percentage for purposes of calculating the
applicable interest rate for any day for any Revolving Loan during such fiscal
quarter shall be determined in accordance with the following chart and based on
EBITDA (as defined in Section 6.19 and determined as of the end of the most
recently ended fiscal quarter for the 12 month period then ended) on the date
the Applicable Percentage is to be determined:

 

EBITDA

 

Base Rate Loan

 

Eurodollar Loan

 

LIBOR Market
Rate Loan

 

< $4,850,000.00

 

.90

%

3.00

%

3.00

%

> $4,850,000.00 and < $7,350,000.00

 

.90

%

2.80

%

2.80

%

> $7,350,000.00

 

.90

%

2.50

%

2.50

%

 

For each fiscal quarter of Borrowers following a fiscal quarter during which the
Fixed Charge Coverage Ratio was equal to or greater than

 

2

--------------------------------------------------------------------------------


 

1.75 to 1.0, the Applicable Percentage for purposes of calculating the
applicable interest rate for any day for any Revolving Loan during such fiscal
quarter shall be determined in accordance with the following chart and based on
EBITDA (as defined in Section 6.19 and determined as of the end of the most
recently ended fiscal quarter for the 12 month period then ended) on the date
the Applicable Percentage is to be determined:

 

EBITDA

 

Base Rate Loan

 

Eurodollar Loan

 

LIBOR Market
Rate Loan

 

< $4,850,000.00

 

.25

%

2.35

%

2.35

%

> $4,850,000.00 and < $7,350,000.00

 

.25

%

2.15

%

2.15

%

> $7,350,000.00

 

.25

%

1.85

%

1.85

%

 

Commencing April 1, 2003 and continuing until Lender’s receipt of Borrowers’
Quarterly Statements for the quarter ending April 31, 2003, each Applicable
Percentage shall be determined assuming that EBITDA is < $4,850,000.00 and
Borrower’s Fixed Charge Coverage Ratio was less than 1.75 to 1.0.”

 


(B)                                 INTEREST ON TERM LOAN A AND TERM LOAN B. 
INTEREST ON THE UNPAID PRINCIPAL BALANCE OF TERM LOAN A AND TERM LOAN B SHALL
ACCRUE FROM APRIL 1, 2003 UNTIL FINAL PAYMENT THEREOF AT A PER ANNUM RATE OF
INTEREST EQUAL TO THE TERM LOAN LIBOR MARKET RATE PLUS THE APPLICABLE TERM LOAN
MARGIN.  AS USED HEREIN,  “TERM LOAN LIBOR MARKET RATE” MEANS THE RATE FOR ONE
MONTH U.S. DOLLAR DEPOSITS AS REPORTED ON TELERATE PAGE 3750 (OR ANY SUCCESSOR
PAGE) AS OF 11:00 A.M. LONDON TIME, ON SUCH DAY, OR IF SUCH DAY IS NOT A LONDON
BUSINESS DAY, THEN THE IMMEDIATELY PRECEDING LONDON BUSINESS DAY (OR IF NOT SO
REPORTED, THEN AS DETERMINED BY LENDER FROM ANOTHER RECOGNIZED SOURCE OR
INTERBANK QUOTATION).  AS USED HEREIN, “APPLICABLE TERM LOAN MARGIN” MEANS, (I)
340 BASIS POINTS, FOR EACH FISCAL QUARTER OF BORROWERS FOLLOWING A FISCAL
QUARTER DURING WHICH THE FIXED CHARGE COVERAGE RATIO WAS LESS THAN 1.75 TO 1.0 
AND (II) 275 BASIS POINTS, FOR EACH FISCAL QUARTER OF BORROWERS FOLLOWING A
FISCAL QUARTER DURING WHICH THE FIXED CHARGE COVERAGE RATIO WAS EQUAL TO OR
GREATER THAN 1.75 TO 1.0.  THE APPLICABLE TERM LOAN MARGIN WILL BE 340 BASIS
POINTS UNTIL LENDER RECEIVES BORROWER’S QUARTERLY STATEMENTS FOR THE QUARTER
ENDING APRIL 31, 2003, AT WHICH TIME THE APPLICABLE TERM LOAN MARGIN SHALL BE
ADJUSTED ACCORDINGLY.


 


6.                                       DAILY/WEEKLY FINANCIAL REPORTING.


 


(A)                                  IN ADDITION TO ALL OTHER INFORMATION
REQUIRED TO BE DELIVERED UNDER THE LOAN AGREEMENT, BORROWERS SHALL, AT THEIR
EXPENSE, DELIVER TO LENDER, IN FORM ACCEPTABLE TO LENDER, ON A WEEKLY BASIS: 
(I) TRUE AND COMPLETE AGINGS OF THEIR RESPECTIVE ACCOUNTS RECEIVABLE AND
ACCOUNTS PAYABLE, IDENTIFYING ALL ELIGIBLE ACCOUNTS; AND (II) INVENTORY REPORTS,
INCLUDING AN IDENTIFICATION OF ALL ELIGIBLE INVENTORY, THE LOCATION OF ALL
INVENTORY; AND INFORMATION AS TO ALL INVENTORY IN EXCESS OF A 12 MONTHS’ SUPPLY
AND AS TO OUT-OF-SEASON INVENTORY.


 


(B)                                 SECTION 6.10(D) OF THE LOAN AGREEMENT IS
HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:

 

3

--------------------------------------------------------------------------------


 

“(d)                           Borrowers shall, at their own expense, on a daily
basis, deliver to Lender a borrowing base certificate in substantially the form
of Schedule C hereto duly completed and certified by Borrowers’ chief executive
officer or chief financial officer, detailing daily updates of Borrowers’
Eligible Accounts and weekly updates of Borrower’s Eligible Inventory (on Monday
of each week) and containing, without limitation, daily sales, cash receipts,
credits and other adjustments.  Each borrowing base certificate shall include
information regarding purchases of foreign currency exchange by Borrowers.  Each
borrowing base certificate shall be accompanied by such collateral and back-up
documentation as Lender may from time to time require.”

 


7.                                       MONTHLY FINANCIAL REPORTING.  SECTION
6.10 OF THE LOAN AGREEMENT IS HEREBY AMENDED BY ADDING THE FOLLOWING SUBSECTION:

 

“(g)                           Borrowers shall, at their expense and within
forty-five (45) days following the end of each calendar month, deliver to
Lender:

 

(i)                                     Monthly consolidated internally prepared
interim financial statements of Guarantor, Borrowers and their subsidiaries,
including a balance sheet and income statement and statements of operations and
of cash flows for such month, all in form acceptable to Lender and in each case
setting forth (i) in comparative form figures for the corresponding month and
year-to-date period of the preceding fiscal year, (ii) year-to-date figures and
(iii) in comparative form figures for the corresponding period set forth in the
annual budget and business plan delivered pursuant hereto; and

 

(ii)                                  in form acceptable to Lender, a separate
internally prepared report of the profits, assets and net worth of each
subsidiary of Guarantor or any Borrower which is not a Borrower under this
Agreement.”

 


8.                                       BUDGETS.  ON OR BEFORE APRIL 15, 2003,
BORROWERS SHALL DELIVER TO LENDER BUDGETS, CASH FLOW STATEMENTS AND SUCH OTHER
FINANCIAL STATEMENTS AS MAY BE REQUIRED BY LENDER, EACH IN FORM AND CONTENT
ACCEPTABLE TO LENDER, ON A MONTHLY AND A WEEKLY BASIS FOR THE FISCAL YEARS
ENDING JULY 31, 2003 AND JULY 31, 2004, PREPARED BY THE CHIEF FINANCIAL OFFICER
OF BORROWER.


 


9.                                       ALLONGES TO TERM NOTES. 
CONTEMPORANEOUSLY WITH THE EXECUTION OF THIS AMENDMENT, BORROWERS SHALL EXECUTE
AND DELIVER TO LENDER AN ALLONGE TO TERM NOTE B AND AN ALLONGE TO TERM NOTE A,
EACH IN FORM AND CONTENT ACCEPTABLE TO LENDER (COLLECTIVELY, THE “ALLONGES”).

 


10.                                 FURTHER AGREEMENTS AND REPRESENTATIONS. EACH
BORROWER DOES HEREBY:


 


(A)                                  RATIFY, CONFIRM AND ACKNOWLEDGE THAT, AS
AMENDED HEREBY, THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE VALID,
BINDING AND IN FULL FORCE AND EFFECT;


 


(B)                                 COVENANT AND AGREE TO PERFORM ALL OF SUCH
BORROWER’S OBLIGATIONS UNDER THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
AMENDED;


 


(C)                                  ACKNOWLEDGE AND AGREE THAT AS OF THE DATE
HEREOF, SUCH BORROWER HAS NO DEFENSE, SET-OFF, COUNTERCLAIM OR CHALLENGE AGAINST
THE PAYMENT OF ANY SUMS OWING UNDER ANY OF THE OBLIGATIONS, AS

 

4

--------------------------------------------------------------------------------


 


AMENDED, OR THE ENFORCEMENT OF ANY OF THE TERMS OF THE LOAN AGREEMENT OR OF THE
OTHER LOAN DOCUMENTS, AS AMENDED;


 


(D)                                 ACKNOWLEDGE AND AGREE THAT EXCEPT AS
HERETOFORE DISCLOSED TO LENDER BY BORROWERS IN WRITING, ALL REPRESENTATIONS AND
WARRANTIES OF BORROWERS CONTAINED IN THE LOAN AGREEMENT AND/OR THE OTHER LOAN
DOCUMENTS, AS AMENDED, ARE TRUE, ACCURATE AND CORRECT ON AND AS OF THE DATE
HEREOF AS IF MADE ON AND AS OF THE DATE HEREOF;


 


(E)                                  REPRESENT AND WARRANT THAT EXCEPT AS
HERETOFORE DISCLOSED TO LENDER BY BORROWERS IN WRITING, UPON EXECUTION BY LENDER
OF THIS AMENDMENT, NO EVENT OF DEFAULT OR EVENT WHICH WITH THE DELIVERY OF
NOTICE, PASSAGE OF TIME OR BOTH WOULD CONSTITUTE AN EVENT OF DEFAULT EXISTS OR
WILL EXIST AND ALL INFORMATION DESCRIBED IN THE FOREGOING BACKGROUND IS TRUE AND
ACCURATE; AND


 


(F)                                    COVENANT AND AGREE THAT BORROWERS’
FAILURE TO COMPLY WITH THE TERMS OF THIS AMENDMENT OR ANY OF THE DOCUMENTS
EXECUTED OR DELIVERED TO LENDER PURSUANT TO THE TERMS HEREOF (INCLUDING, WITHOUT
LIMITATION, BORROWERS’ FAILURE TO OBTAIN THE NEW FINANCING AND REPAY A PORTION
OF THE REVOLVING LOANS) SHALL CONSTITUTE AN EVENT OF DEFAULT UNDER THE LOAN
AGREEMENT.


 


11.                                 ADDITIONAL DOCUMENTS; FURTHER ASSURANCES. 
BORROWERS COVENANT AND AGREES TO EXECUTE AND DELIVER TO LENDER, OR TO CAUSE TO
BE EXECUTED AND DELIVERED TO LENDER CONTEMPORANEOUSLY HEREWITH, AT THE SOLE COST
AND EXPENSE OF BORROWERS THE LETTER, THE ALLONGES AND ANY AND ALL DOCUMENTS,
AGREEMENTS, STATEMENTS, RESOLUTIONS, CERTIFICATES, CONSENTS AND INFORMATION AS
LENDER MAY REQUIRE IN CONNECTION WITH THE MATTERS OR ACTIONS DESCRIBED HEREIN. 
BORROWERS FURTHER COVENANT AND AGREE TO EXECUTE AND DELIVER TO LENDER OR TO
CAUSE TO BE EXECUTED AND DELIVERED AT THE SOLE COST AND EXPENSE OF BORROWERS,
FROM TIME TO TIME, ANY AND ALL OTHER DOCUMENTS, AGREEMENTS, STATEMENTS,
CERTIFICATES AND INFORMATION AS LENDER SHALL REASONABLY REQUEST TO EVIDENCE OR
EFFECT THE TERMS HEREOF, THE LOAN AGREEMENT, AS AMENDED, OR ANY OF THE OTHER
LOAN DOCUMENTS, OR TO ENFORCE OR TO PROTECT LENDER’S INTEREST IN THE
COLLATERAL.  ALL SUCH DOCUMENTS, AGREEMENTS, STATEMENTS, ETC., SHALL BE IN FORM
AND CONTENT ACCEPTABLE TO LENDER IN ITS REASONABLE SOLE DISCRETION.


 


12.                                 RELEASE.  BORROWERS AND GUARANTOR
ACKNOWLEDGE AND AGREE THAT THEY HAVE NO CLAIMS, SUITS OR CAUSES OF ACTION
AGAINST LENDER AND HEREBY REMISE, RELEASE AND FOREVER DISCHARGE LENDER AND ITS
OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS
FROM ANY CLAIMS, SUITS OR CAUSES OF ACTION WHATSOEVER, IN LAW OR EQUITY, WHICH
ANY BORROWER HAS OR MAY HAVE ARISING FROM ANY ACT, OMISSION OR OTHERWISE, AT ANY
TIME UP TO AND INCLUDING THE DATE OF THIS AMENDMENT.


 


13.                                 CERTAIN FEES, COSTS, EXPENSES AND
EXPENDITURES.  BORROWERS WILL PAY ALL OF THE LENDER’S EXPENSES IN CONNECTION
WITH THE REVIEW, PREPARATION, NEGOTIATION, DOCUMENTATION AND CLOSING OF THIS
AMENDMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREUNDER,
INCLUDING WITHOUT LIMITATION, FEES, DISBURSEMENTS, EXPENSES, APPRAISAL COSTS AND
FEES AND EXPENSES OF COUNSEL RETAINED BY LENDER AND ALL FEES RELATED TO FILINGS,
RECORDING OF DOCUMENTS AND SEARCHES, WHETHER OR NOT THE TRANSACTIONS
CONTEMPLATED HEREUNDER ARE CONSUMMATED.  NOTHING CONTAINED HEREIN SHALL LIMIT IN
ANY MANNER WHATSOEVER LENDER’S RIGHT TO REIMBURSEMENT UNDER ANY OF THE LOAN
DOCUMENTS.


 


14.                                 NO WAIVER.  LENDER HAS NOTIFIED BORROWERS
THAT AN EVENT OF DEFAULT HAS OCCURRED PURSUANT TO THAT CERTAIN LETTER DATED
MARCH 10, 2003.  NOTHING CONTAINED HEREIN CONSTITUTES AN AGREEMENT OR OBLIGATION
BY LENDER TO GRANT ANY FURTHER AMENDMENTS OR WAIVERS WITH RESPECT TO ANY OF THE
LOAN DOCUMENTS.  NOTHING CONTAINED IN THIS AMENDMENT CONSTITUTES A WAIVER OR
RELEASE BY LENDER OF ANY EVENT OF DEFAULT OR OF ANY RIGHTS OR REMEDIES AVAILABLE
TO LENDER UNDER THE LOAN DOCUMENTS OR AT LAW OR IN EQUITY.

 

5

--------------------------------------------------------------------------------


 


15.                                 INCONSISTENCIES. TO THE EXTENT OF ANY
INCONSISTENCIES BETWEEN THE TERMS AND CONDITIONS OF THIS AMENDMENT AND THE TERMS
AND CONDITIONS OF THE LOAN AGREEMENT, THE TERMS AND CONDITIONS OF THIS AMENDMENT
SHALL PREVAIL. ALL TERMS AND CONDITIONS OF THE LOAN AGREEMENT NOT INCONSISTENT
HEREWITH SHALL REMAIN IN FULL FORCE AND EFFECT AND ARE HEREBY RATIFIED AND
CONFIRMED BY BORROWERS.


 


16.                                 CONSTRUCTION.  ANY CAPITALIZED TERMS USED IN
THIS AMENDMENT NOT OTHERWISE DEFINED SHALL HAVE THE MEANING AS SET FORTH IN THE
LOAN AGREEMENT.


 


17.                                 BINDING EFFECT.  THIS AMENDMENT, UPON DUE
EXECUTION HEREOF, SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES
HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


 


18.                                 GOVERNING LAW.  THIS AMENDMENT SHALL BE
GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF
PENNSYLVANIA.


 


19.                                 SEVERABILITY.  THE PROVISIONS OF THIS
AMENDMENT AND ALL OTHER LOAN DOCUMENTS ARE DEEMED TO BE SEVERABLE, AND THE
INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION SHALL NOT AFFECT OR IMPAIR THE
REMAINING PROVISIONS WHICH SHALL CONTINUE IN FULL FORCE AND EFFECT.


 


20.                                 NO THIRD PARTY BENEFICIARIES.  THE RIGHTS
AND BENEFITS OF THIS AMENDMENT AND THE LOAN DOCUMENTS SHALL NOT INURE TO THE
BENEFIT OF ANY THIRD PARTY.


 


21.                                 HEADINGS.  THE HEADINGS OF THE ARTICLES,
SECTIONS, PARAGRAPHS AND CLAUSES OF THIS AMENDMENT ARE INSERTED FOR CONVENIENCE
ONLY AND SHALL NOT BE DEEMED TO CONSTITUTE A PART OF THIS AMENDMENT.


 


22.                                 COUNTERPARTS.  THIS AMENDMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS, ALL OF WHICH TAKEN TOGETHER SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT, AND ANY OF THE PARTIES HERETO MAY
EXECUTE THIS AMENDMENT BY SIGNING ANY SUCH COUNTERPART.

 

[SIGNATURES ON FOLLOWING PAGE]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have caused this Amendment to be executed the day and year first above written.

 

LENDER:

BORROWERS:

 

 

WACHOVIA BANK,
NATIONAL ASSOCIATION

SHERWOOD BRANDS OF VIRGINIA,
LLC

 

a Virginia limited liability company

 

 

 

 

 

By:

SHERWOOD BRANDS, INC.,

By:

/s/ George C. Kyvernitis

 

 

Sole Member

George C. Kyvernitis, Vice President

 

 

By:

/s/ Amir Frydman

 

 

Amir Frydman

 

Executive Vice President

 

 

 

SHERWOOD BRANDS, LLC,

 

a Maryland limited liability company

 

 

 

By:

SHERWOOD BRANDS, INC.,

 

 

Sole Member

 

 

 

By:

/s/ Amir Frydman

 

 

 

Amir Frydman

 

 

Executive Vice President

 

 

 

SHERWOOD BRANDS OF RI, INC,,

 

 

 

 

 

By:

/s/ Amir Frydman

 

 

 

Amir Frydman

 

 

Executive Vice President

 

 

 

ASHER CANDY ACQUISITION

 

CORPORATION

 

By:

/s/ Amir Frydman

 

 

 

Amir Frydman

 

 

Executive Vice President

 

 

 

GUARANTOR:

 

 

 

SHERWOOD BRANDS, INC.

 

 

 

 

 

By:

/s/ Amir Frydman

 

 

 

Amir Frydman

 

 

Executive Vice President

 

7

--------------------------------------------------------------------------------


 

April 7, 2003

 

Wachovia Bank, National Association

1335 Chestnut Street

Philadelphia, PA 19107

 

Re:                               Third Amendment to that certain Loan Agreement
by and between Wachovia Bank, National Association, formerly known as First
Union National Bank (“Lender”), Sherwood Brands of Virginia, LLC, Sherwood
Brands, LLC, Sherwood Brands of RI, Inc., Asher Candy Acquisition Corporation,
(collectively, the “Borrowers” and each a “Borrower”) and Sherwood Brands, Inc.
(“Guarantor”)

 

Ladies and Gentlemen:

 

This letter, when executed by the parties hereto where indicated below, shall
constitute the agreement among Lender, Ilana Frydman (the “Creditor”), Borrowers
and Guarantor concerning the matters contained herein.

 

Lender, Borrowers and Guarantor are parties to that certain Loan and Security
Agreement dated June 12, 2001 (as amended by that certain First Amendment and
Modification to Loan and Security Agreement dated April 30, 2002, that certain
Second Amendment and Modification to Loan and Security Agreement dated September
5, 2002 and as the same may be further amended from time to time, the “Loan
Agreement”).  On the date hereof, Lender, Borrowers, and Guarantor are further
amending the Loan Agreement in accordance with that certain Third Amendment and
Modification to Loan and Security Agreement  (the “Amendment”), pursuant to
which, inter alia, Lender agreed to extend to Borrower the Permitted
Out-of-Formula Amount.  Capitalized terms used herein and not otherwise defined
shall have the meanings given such terms in the Amendment.

 

In connection with the execution of the Amendment and for so long as the
Permitted Out-of-Formula Advance is available to Borrowers or any sums are owing
that constitute a Permitted Out-of-Formula Advance, Borrowers, Guarantor and
Creditor agree that (a) all sums advanced to any Borrower or Guarantor by
Creditor, whether currently outstanding or hereafter advanced, and all claims
and demands arising therefrom (the “Subordinated Debt”) shall be subordinate to
all liabilities and obligations of any nature of any Borrower of Guarantor to
Lender, now or at any time hereafter existing contracted or incurred, and all
claims and demands arising therefrom (the “Senior Debt”); (b) neither Guarantor
nor any Borrower will make, and Creditor will not demand or accept, either
directly or indirectly, payment (of any kind or character) of all or any part of
the Subordinated Debt without the prior written consent of Lender; and (c)
Creditor will not exercise any of her rights or remedies with regard to the
Subordinated Debt, including, but not limited to, demand or acceleration of any
of the Subordinated Debt and the institution of court proceedings against any
Borrower or Guarantor to collect any Subordinated Debt.  Creditor further
represents to Lender that the Subordinated Debt is unsecured and hereby agrees
that the Subordinated Debt shall remain unsecured for so long as any Senior Debt

 

8

--------------------------------------------------------------------------------


 

remains outstanding or Lender has any agreement or understanding with any
Borrower or Guarantor pursuant to which Lender may extend credit to any Borrower
or Guarantor.

 

Intending to be legally bound hereby and in order to induce Lender to enter into
the Amendment, the parties hereto agree to the provisions of this letter
agreement.

 

 

CREDITORS:

 

 

 

 

 

/s/ Ilana Frydman

 

 

 

 

 

 

 

By:

 Ilana  Frydman

 

 

Name/Title:

 

 

 

 

 

 

 

BORROWERS:

 

 

 

SHERWOOD BRANDS OF VIRGINIA,
NATIONAL ASSOCIATION, LLC, a Virginia
limited liability company

 

 

 

By:  SHERWOOD BRANDS, INC., Sole
Member

 

 

 

By:

/s/ Amir Frydman

 

 

Amir Frydman, Executive Vice President

 

 

 

SHERWOOD BRANDS, LLC, a Maryland
limited liability company

 

 

 

By:  SHERWOOD BRANDS, INC., Sole
Member

 

 

 

 

 

By:

/s/Amir  Frydman

 

 

Amir Frydman, Executive Vice President

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

9

--------------------------------------------------------------------------------


 

[SIGNATURES CONTIUED FROM PREVIOUS PAGE]

 

 

 

SHERWOOD BRANDS OF RI, INC.

 

 

 

 

 

By:

 /s/ Amir Frydman

 

 

Amir Frydman, Executive Vice President

 

 

 

 

 

ASHER CANDY ACQUISITION
CORPORATION

 

 

 

 

 

By:

 /s/ Amir Frydman

 

 

Amir Frydman, Executive Vice President

 

 

 

 

 

GUARANTOR:

 

 

 

SHERWOOD BRANDS, INC.

 

 

 

 

 

By:

 /s/ Amir Frydman

 

 

Amir Frydman, Executive Vice President

 

 

 

 

READ AND ACCEPTED this 9 day of April, 2003

 

 

 

 

WACHOVIA BANK, NATIONAL
ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ George Kyvernitis

 

 

 

 

Name/Title:

George Kyvernitis/Vice President

 

 

 

10

--------------------------------------------------------------------------------


 

ALLONGE TO TERM NOTE B

DATED APRIL 30, 2002

 

THIS ALLONGE (“Allonge”) is made this 7 day of , 2003, by and between SHERWOOD
BRANDS OF VIRGINIA, LLC, SHERWOOD BRANDS OF RI, INC., SHERWOOD BRANDS, LLC and
ASHER CANDY ACQUISITION CORPORATION  (collectively, the “Borrowers” and
individually a “Borrower”) and WACHOVIA BANK, NATIONAL ASSOCIATION, formerly
known as First Union National Bank (the “Lender”).

 

BACKGROUND

 


C.                                     PURSUANT TO THE TERMS OF THAT CERTAIN
TERM NOTE B DATED APRIL 30, 2002 (THE “NOTE”), LENDER EXTENDED TO BORROWERS A
TERM LOAN IN THE ORIGINAL PRINCIPAL AMOUNT OF SIX HUNDRED FIFTY THOUSAND DOLLARS
($650,000.00).


 


D.                                    BORROWER AND LENDER DESIRE TO AMEND THE
NOTE AS SET FORTH HEREIN.


 

NOW THEREFORE, in consideration of the mutual benefits inuring to Borrowers and
Lender, and intending to be legally bound hereby, the Note is hereby modified as
follows:

 


1.                                       INTEREST RATE REFERENCE.  THE SECOND
PARAGRAPH OF THE NOTE IS HEREBY AMENDED, IN ITS ENTIRETY, TO READ AS FOLLOWS:


 

“The Borrowers further agree to pay interest at said office, in like money, on
the unpaid principal amount owing hereunder from time to time outstanding from
the date of disbursement on the dates and at the rates specified in the Loan
Agreement.”

 


2.                                       NO OTHER MODIFICATIONS.  NO OTHER
PROVISIONS OF THE NOTE SHALL BE MODIFIED HEREBY EXCEPT AS EXPRESSLY SET FORTH
HEREIN, AND THIS ALLONGE SHALL NOT BE CONSTRUED AS A WAIVER OF ANY OF LENDER’S
RIGHTS OR REMEDIES UNDER THE NOTE AS HERETOFORE EXISTING OR AS HEREAFTER
MODIFIED BY THIS ALLONGE.


 


3.                                       CONFIRMATION OF DEBT.  BORROWERS HEREBY
CONFIRM AND RATIFY THE NOTE AS MODIFIED HEREBY AND ACKNOWLEDGES THAT BORROWERS
HAVE NO DEFENSE, SET-OFF, COUNTERCLAIM OR CHALLENGE AGAINST THE PAYMENT OF ALL
SUMS SET FORTH IN THE NOTE, AS MODIFIED HEREBY, THE ENFORCEMENT OF ANY OF THE
TERMS THEREOF OR THE VALIDITY OF THE PROVISIONS THEREOF.


 


4.                                       CONSTRUCTION.  ANY CAPITALIZED TERMS
USED IN THIS ALLONGE NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE MEANING AS SET
FORTH IN THE NOTE.


 


5.                                       SINGLE INSTRUMENT.  BORROWERS HEREBY
DIRECT LENDER TO AFFIX THIS ALLONGE TO THE NOTE WHEREUPON THE NOTE AND THIS
ALLONGE WILL BECOME AND CONSTITUTE A SINGLE INSTRUMENT.


 


6.                                       MULTIPLE COUNTERPARTS.  THIS ALLONGE
MAY BE EXECUTED IN MULTIPLE COUNTERPARTS.


 


7.                                       GOVERNING LAW.  THIS ALLONGE SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF
PENNSYLVANIA.

 

11

--------------------------------------------------------------------------------


 


8.                                       NO NOVATION.  BORROWERS HEREBY
ACKNOWLEDGE AND AGREE THAT THIS ALLONGE IS IN NO WAY INTENDED TO CONSTITUTE A
NOVATION OF THE NOTE.  IN THE EVENT THIS ALLONGE IS FOR ANY REASON HELD TO BE
UNENFORCEABLE, THE NOTE AS IN EFFECT BEFORE THIS ALLONGE SHALL BE REINSTATED AND
SHALL BE IN FULL FORCE AND EFFECT REGARDLESS OF THE EXISTENCE OF THIS ALLONGE.

 

IN WITNESS WHEREOF, Lender and Borrowers have executed this Allonge under seal
on the date first above written.

 

 

SHERWOOD BRANDS OF VIRGINIA, LLC, a Virginia
limited liability company

 

 

 

By:

SHERWOOD BRANDS, INC.

 

 

Sole Member

 

 

 

By:

/s/ Amir Frydman

 

 

 

Amir Frydman

 

 

Executive Vice President

 

 

 

SHERWOOD BRANDS OF RI, INC., a Rhode Island
corporation

 

 

 

By:

/s/ Amir Frydman

 

 

 

  Amir Frydman

 

 

  Executive Vice President

 

 

 

SHERWOOD BRANDS, LLC,
a Maryland limited liability company

 

 

 

By:

SHERWOOD BRANDS, INC.,

 

 

Sole Member

 

 

 

By:

/s/ Amir Frydman

 

 

 

Amir Frydman

 

 

Executive Vice President

 

 

 

ASHER CANDY ACQUISITION CORPORATION

 

 

 

By:

/s/ Amir Fyrdman

 

 

 

Amir Frydman

 

 

Executive Vice President

 

12

--------------------------------------------------------------------------------


 

ALLONGE TO TERM NOTE A

DATED APRIL 30, 2002

 

THIS ALLONGE (“Allonge”) is made this 7 day of April, 2003, by and between
SHERWOOD BRANDS OF VIRGINIA, LLC, SHERWOOD BRANDS OF RI, INC., SHERWOOD BRANDS,
LLC and ASHER CANDY ACQUISITION CORPORATION  (collectively, the “Borrowers” and
individually a “Borrower”) and WACHOVIA BANK, NATIONAL ASSOCIATION, formerly
known as First Union National Bank (the “Lender”).

 

BACKGROUND

 


E.                                      PURSUANT TO THE TERMS OF THAT CERTAIN
TERM NOTE A DATED APRIL 30, 2002 (THE “NOTE”), LENDER EXTENDED TO BORROWERS A
TERM LOAN IN THE ORIGINAL PRINCIPAL AMOUNT OF SIX HUNDRED FIFTY THOUSAND DOLLARS
($650,000.00).


 


F.                                      BORROWER AND LENDER DESIRE TO AMEND THE
NOTE AS SET FORTH HEREIN.


 

NOW THEREFORE, in consideration of the mutual benefits inuring to Borrowers and
Lender, and intending to be legally bound hereby, the Note is hereby modified as
follows:

 


1.                                       INTEREST RATE REFERENCE.  THE SECOND
PARAGRAPH OF THE NOTE IS HEREBY AMENDED, IN ITS ENTIRETY, TO READ AS FOLLOWS:


 

“The Borrowers further agree to pay interest at said office, in like money, on
the unpaid principal amount owing hereunder from time to time outstanding from
the date of disbursement on the dates and at the rates specified in the Loan
Agreement.”

 


2.                                       NO OTHER MODIFICATIONS.  NO OTHER
PROVISIONS OF THE NOTE SHALL BE MODIFIED HEREBY EXCEPT AS EXPRESSLY SET FORTH
HEREIN, AND THIS ALLONGE SHALL NOT BE CONSTRUED AS A WAIVER OF ANY OF LENDER’S
RIGHTS OR REMEDIES UNDER THE NOTE AS HERETOFORE EXISTING OR AS HEREAFTER
MODIFIED BY THIS ALLONGE.


 


3.                                       CONFIRMATION OF DEBT.  BORROWERS HEREBY
CONFIRM AND RATIFY THE NOTE AS MODIFIED HEREBY AND ACKNOWLEDGES THAT BORROWERS
HAVE NO DEFENSE, SET-OFF, COUNTERCLAIM OR CHALLENGE AGAINST THE PAYMENT OF ALL
SUMS SET FORTH IN THE NOTE, AS MODIFIED HEREBY, THE ENFORCEMENT OF ANY OF THE
TERMS THEREOF OR THE VALIDITY OF THE PROVISIONS THEREOF.


 


4.                                       CONSTRUCTION.  ANY CAPITALIZED TERMS
USED IN THIS ALLONGE NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE MEANING AS SET
FORTH IN THE NOTE.


 


5.                                       SINGLE INSTRUMENT.  BORROWERS HEREBY
DIRECT LENDER TO AFFIX THIS ALLONGE TO THE NOTE WHEREUPON THE NOTE AND THIS
ALLONGE WILL BECOME AND CONSTITUTE A SINGLE INSTRUMENT.


 


6.                                       MULTIPLE COUNTERPARTS.  THIS ALLONGE
MAY BE EXECUTED IN MULTIPLE COUNTERPARTS.


 


7.                                       GOVERNING LAW.  THIS ALLONGE SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF
PENNSYLVANIA.

 

13

--------------------------------------------------------------------------------


 


8.                                       NO NOVATION.  BORROWERS HEREBY
ACKNOWLEDGE AND AGREE THAT THIS ALLONGE IS IN NO WAY INTENDED TO CONSTITUTE A
NOVATION OF THE NOTE.  IN THE EVENT THIS ALLONGE IS FOR ANY REASON HELD TO BE
UNENFORCEABLE, THE NOTE AS IN EFFECT BEFORE THIS ALLONGE SHALL BE REINSTATED AND
SHALL BE IN FULL FORCE AND EFFECT REGARDLESS OF THE EXISTENCE OF THIS ALLONGE.

 

IN WITNESS WHEREOF, Lender and Borrowers have executed this Allonge under seal
on the date first above written.

 

 

SHERWOOD BRANDS OF VIRGINIA, LLC, a Virginia
limited liability company

 

 

By:

SHERWOOD BRANDS, INC.

 

 

Sole Member

 

 

 

 

By:

/s/ Amir Fyrdman

 

 

Amir Frydman

 

 

Executive Vice President

 

 

SHERWOOD BRANDS OF RI, INC., a Rhode Island
corporation

 

 

By:

/s/ Amir Frydman

 

 

Amir Frydman

 

 

Executive Vice President

 

 

SHERWOOD BRANDS, LLC,
a Maryland limited liability company

 

 

 

By:

SHERWOOD BRANDS, INC.,

 

 

Sole Member

 

 

 

 

By:

/s/ Amir Frydman

 

 

Amir Frydman

 

 

Executive Vice President

 

 

ASHER CANDY ACQUISITION CORPORATION

 

 

By:

/s/ AmirFrydman

 

 

Amir Frydman

 

 

Executive Vice President

 

14

--------------------------------------------------------------------------------